PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/889,005
Filing Date: 4 Nov 2015
Appellant(s): MAKER et al.



__________________
John C. Eisenhart
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/9/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-10, 12-14, 16-18, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano (2005/0047747 from IDS) in view of Huang et al. (2013/0095611).
Regarding claim 1, Sano discloses an optic mounting apparatus for mounting one or more optical components the apparatus comprising a baseplate 31 having a first surface to which the one or more optical components are mounted and an opposing second surface (top and bottom) wherein the baseplate comprises one or more thermally activated optic mounting areas on the first surface (figure 6) 

The limitation “for mounting one or more optical components within an optical system” is intended use.  The apparatus is the baseplate.  Using the baseplate within an optical system would make it intended use, and is not required.  While intended use recitations cannot entirely be disregarded, in composition and article claims, the intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention over the prior art.  It is in the position of the examiner that the prior art structure is capable of performing the intended use and therefore meets the instant claims (MPEP 2111.02). 
Regarding claim 4, Huang discloses that the baseplate includes one or more ledges extending from the first surface located around the perimeter of the thermally activated optic mounting area (figure 4-the outside recess 106).
Regarding claim 5, Huang discloses one or more countersunk apertures 106’ (figure 3b).

-3-2562389MAKER et al. Atty Docket No.: JCE-5399-47Appl. No. To be assigned
Regarding claim 7, Sano discloses that the one or more heating elements (laser beam B) are located within one or more recesses located upon the second surface (figure 5b, paragraph 0040).
Regarding claim 8, Sano discloses one or more pillars 13, the one or pillars having a first end mechanically connected to the one or more thermally activated optic mounting areas (figure 5, paragraph 0039-0043).
Regarding claim 9, Sano discloses that the one or more pillars are mechanically connected to the one or more thermally activated optic mounting areas by a solder 18 (paragraph 0029-0030, figure 5).
Regarding claim 10, Sano discloses that the one or more pillars comprise a second end suitable for mechanical connection to an optical component 10 (figure 5).
Regarding claims 12-13, Sano discloses that the first end of the one or more pillars comprises a rounded/hemispherical profile (formed by 15) (figure 5).
Regarding claim 14, Sano discloses that the optic mounting apparatus further comprises one or more angled mounts (formed by fixing portion 15) suitable for mechanical attachment to one or more optical components (figure 5).
Regarding claim 16, Sano discloses that the optic mounting apparatus further comprises an adjustable arm 13 at a distal end of which is located an angled mount attachment 15 (figure 5).

Regarding claim 18, Sano discloses that the attachment arm comprises a dowel, the dowel providing a means (fixing portion 15) for orientating the adjustable arm relative to the reference point (figure 5, paragraph 0042).
Regarding claim 34, the limitation “wherein the optical system comprises a laser cavity” is not required because the optical system is not required.  The claim is drawn to a mounting apparatus that is intended to be for mounting one or more optical components within an optical system.  The system is intended use, and not required.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyokawa (2011/0317735 from new IDS) in view of Huang et al. (2013/0095611).
Regarding claim 3, Miyokawa discloses an optic mounting apparatus for mounting one or more optical components the apparatus comprising a baseplate 8 having a first surface to which one or more optical components 2, 5 are mounted and an opposing second surfaces (top and bottom), wherein the one or more thermally activated optic mounting areas are defined by one or more recesses located upon the second surface (figure 10A, paragraphs 0092-0093).  
Miyokawa does not disclose wherein the baseplate comprises one or more recesses 16 or apertures being located so as to substantially surround a perimeter of one or more thermally activated optic mounting areas to define the one or more .


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano (2005/0047747 from IDS) in view of Huang et al. (2013/0095611) as applied to claim 14 above, and further in view of Miura et al. (6,907,059).
Regarding claim 11, Sano does not disclose that an adhesive provides the mechanical connection between the second end of the one or more pillars and the optical component.  However, Miura discloses using adhesive to join an optical component to a support (abstract).  To one skilled in the art at the time of the invention it would have been obvious to use a known bonding material to attach the optical component to the pillar to ensure that the optical component is secure and stays in the correct location to prevent any misalignment.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano (2005/0047747 from IDS) in view of Huang et al. (2013/0095611) as applied to claim 14 above, and further in view of Hall et al. (2005/0018742).
-4-2562389MAKER et al. Atty Docket No.: JCE-5399-47Appl. No. To be assigned
Regarding claim 15, Sano does not disclose that the one or more angled mounts comprise a threaded aperture.  However, Hall discloses that it is known for using threaded supports/holes for holding optical components (paragraphs 0004, 0024).  To one skilled in the art at the time of the invention it would have been obvious to use a threaded aperture as these are well known and they would also allow the user to ensure that the support is correctly placed into the aperture without misaligning or movement before bonding.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  These claims were cancelled by the Appellant after final rejection.

Claim Rejections - 35 USC § 102

Claim(s) 33 and 35-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyokawa (2011/0317735).
Regarding claim 33, Miyokawa discloses an optic mounting apparatus for mounting one or more optical components 2, 5, the apparatus comprising a baseplate 8 having a first surface (top surface) to which the one or more optical components 2, 5 are mounted and an opposing second surface wherein the baseplate comprises one or more recesses/cutout 9b that does not extend through the baseplate and arranged upon the second surface within which are housed one or more heating elements 10, the location of the one or more recesses defining one or more thermally activated optic 
The limitation “for mounting one or more optical components within an optical system” is intended use.  The apparatus is the baseplate.  Using the baseplate within an optical system would make it intended use, and is not required.  While intended use recitations cannot entirely be disregarded, in composition and article claims, the intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention over the prior art.  It is in the position of the examiner that the prior art structure is capable of performing the intended use and therefore meets the instant claims (MPEP 2111.02). 
Regarding claim 35, the limitation “wherein the optical system comprises a laser cavity” is not required because the optical system is not required.  The claim is drawn to a mounting apparatus that is intended to be for mounting one or more optical components within an optical system.  The system is intended use, and not required.
Regarding claim 36, Miyokawa discloses that the baseplate 8 is a one-piece baseplate (figure 1).

(2) Response to Argument
The Appellant argues that Sano with Huang fail to teach the features of claim 1. The Appellant states that Huang does not relate to a system or methods for mounting optical components on an optical system.  Huang is directed to methods of packaging semiconductors and is non-analogous art not properly combinable with Sano.  The chips in Huang are 1000 times smaller than the dimensions of the Applicant’s claimed 
The Examiner disagrees.  The arguments are not commensurate in scope with the claimed invention.  The claimed invention is drawn to a plate for optical components to be bonded.  The plate has recesses that surround the areas where mounting is to occur.  The optical components are not even required for the claimed invention.  Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the limiting of the heat energy migrations or sizes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Huang is used as a secondary reference to show that it is known to provide recesses/scored lines in a larger plate/substrate that surround an area where a component is to be bonded.  The recesses 106 are used for breaking/separating a large plate/substrate into multiple smaller plates/substrates after bonding.  The purpose of this is to allow for mass production of bonded components to multiple substrates at one time and then later separate the substrates along the lines created by the recesses.  While Huang teaches a different type of component and a different bonding process, 
Regarding claim 5, the Appellant argues that the claim requires countersunk apertures.  The Appellant argues that the recesses 106’ are not apertures that pass through the workpiece.  
The Examiner disagrees.  The claim does not require that the apertures pass completely through the plate.  If this is what the Appellant had intended, the claims should state that the apertures pass completely through the plate. The claim limitation of countersunk aperture is product by process.  The claim is interpreted as the aperture is made by a countersink.  The claim does not clearly define any shape of the apertures.  This limitation is met by Huang with apertures 106’ in figure 3b.
Regarding claim 16, the Appellant argues that calling part 13 an arm in figures 5A-C totally mischaracterizes Sano and that the arm is stage 22.  
	The Examiner disagrees.  Anything that extends can be considered an arm.  There is nothing within the claim that gives any structure to the arm that would preclude part 13 from being considered an arm.  Part 13 can be moved at an angle as shown in figures 5A-C and as such the claim limitation is met by Sano. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIN B SAAD/Primary Examiner, Art Unit 1735            
                                                                                                                                                                                            
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735                                                                                                                                                                                                        
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.